Citation Nr: 0822403	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  02-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the left wrist resulting from 
surgery performed by the Department of Veterans Affairs.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the neck and back resulting from 
surgery performed by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes to the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a June 2001 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Columbia, South Carolina in which the RO denied 
the benefits sought on appeal.  The appellant, who had active 
duty from September 1967 to September 1969, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review. 

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in December 2003.  The Board 
then remanded the appellant's appeal in June 2004 and April 
2005, respectively, in order for the RO to attempt to obtain 
private medical records on the appellant's behalf and to 
afford the appellant a neurological examination and an 
orthopedic examination.  Subsequent to this development, the 
RO continued to deny the appellant's claims.  The case was 
then referred back to the Board for adjudication of the 
appeal.  

In a January 2006 decision, the Board denied the above-
referenced claims.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims ("CAVC" or "Court").  In March 2007, the Court 
vacated and remanded the Board's January 2006 decision in 
light of a Joint Motion to Remand submitted by the parties. 
See March 2007 Joint Motion for Remand; March 2007 Court 
order.  As such, the appeal was returned to the Board for 
compliance with the instructions set forth in the March 2007 
Joint Motion to Remand.  The Board then remanded the 
appellant's claim again in November 2007 to the RO in 
compliance with the CAVC's order.  The development requested 
in the November 2007 decision has been completed; and the 
case has been returned to the Board for further review.
  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant was admitted to a VA Medical Center in 
December 1998 for surgery on his left wrist due to carpal 
tunnel syndrome and excision of a ganglion cyst.  

3.  The appellant was admitted to a VA Medical Center in 
February 2000 for a surgical laminectomy due to surgical 
stenosis with compression of the spinal cord.

4.  The medical evidence of record indicates that the 
appellant does not have any additional disability as a result 
of his December 1998 left carpal tunnel syndrome/ganglion 
cyst surgery; nor does the evidence reflect that the 
appellant experienced complications from or any additional 
disability due to his February 2000 cervical laminectomy. 


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for an additional disability to the left 
wrist as a result of VA surgical treatment have not been met. 
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 
38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2007).

2.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for an additional disability to the back and 
neck as a result of VA surgical treatment have not been met. 
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
compensation under 38 U.S.C.A. § 1151 for an additional 
disability of the left wrist, neck and back, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

In this case, a letter dated in December 2007 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims for compensation under 38 U.S.C.A. § 1151.  The 
December 2007 letter also informed the appellant that 
additional information or evidence was needed to support his 
38 U.S.C.A. 
§ 1151 claims; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)[Pelegrini II]. 

Although the December 2007 letter was not sent prior to the 
initial adjudication of the appellant's claims, the Board 
finds that the belated notice was not prejudicial to him 
since (1) the appellant was provided adequate notice, (2) his 
claims were readjudicated and (3) the appellant was provided 
Supplemental Statements of the Case in January 2008 and March 
2004 explaining the readjudication of his claims. Mayfield  
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  In addition, the Board observes 
that the appellant has been afforded several VA examinations 
in connection with his claims. 38 C.F.R. § 3.159(c)(4). 

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates, as mandated by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned to these claims are rendered 
moot, and no further notice is needed.  

B.  Law and Analysis 

In this appeal, the appellant claims he has developed 
additional disabilities of the left wrist, neck and back as a 
result of two separate surgeries performed at VA Medical 
Centers in December 1998 and February 2000.  

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected. 38 U.S.C.A. 
§ 1151.  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment. See Brown v. Gardner, 115 S. Ct. 552 
(1994) (language of statute was plain and did not require 
showing of fault).  Since the appellant filed his claim after 
that date, he must show some degree of fault, and more 
specifically, that the proximate cause of his disability was 
due to carelessness, negligence, lack of proper skill, error 
in judgment or similar instance of fault on the part of the 
VA in furnishing medical care or was an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151(a)(1). 

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.




38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy ("CWT") program upon which the claim is based to 
the veteran's condition after such care, treatment, 
examination, services, or program has stopped.  VA considers 
each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in 
§ 17.32(b) of this chapter, as in emergency situations.  
Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  

        1.  Additional Disability to the Left Wrist

In this case, the record shows that the appellant underwent a 
left carpal tunnel release and excision of a ganglion cyst at 
a VA Medical Center in December 1998.  
The appellant asserts that the VA surgeon who performed the 
December 1998 surgery negligently failed to remove the entire 
ganglion cyst; and that the ganglion cyst has since grown 
back, causing additional disability. See December 2003 
hearing transcript, pgs. 3-4, 13-15, 19-20.  In addition, the 
appellant reports experiencing symptoms of pain, paresthesias 
and limitation of movement of his left wrist since the 
December 1998 surgery that he did not experience before. Id.; 
August 2000 statement in support of claim.  As such, he seeks 
compensation pursuant to 38 U.S.C.A. § 1151. 

The evidence of record reveals that subsequent to his 
surgery, the appellant initially reported that his pre-
surgery symptoms had improved and that he felt only 
occasional pain in his left wrist and forearm. See January 
1999 VA medical records.  A physical examination at that time 
revealed that the appellant had normal sensation in the left 
hand, including the median nerve distribution.  There was 
marked stiffness in the wrist, although movement of the 
fingers and thumb was normal.  The examiner opined that the 
appellant's stiffness was the result of lack of exercise and 
keeping the hand in a dependant position.  In February 1999, 
the appellant reported paresthesias over the volar aspect of 
the hand and wrist at the incision site.  Physical 
examination revealed that the appellant's wounds had healed 
without any sign of infection and that he was otherwise 
neurovascularly intact distally without any gross motor or 
sensory deficits.  

In July 1999, the appellant stated that he did not feel any 
better as a result of his surgery.  He reported radiating 
pain from his neck into his left shoulder and arm, with 
tingling paresthesias along the ulnar border of the left 
hand.  A September 1999 record indicated that the appellant's 
EMG studies were normal for both the median and ulnar nerves.  
An MRI of the cervical spine indicated a disk bulge at C3-4 
and some disk bulge/osteophyte formation of C6-7 with 
foraminal stenosis on the left.  The examiner suspected that 
cervical stenosis was the cause of the appellant's continuing 
paresthesias in the left arm and hand.

The appellant was afforded a neurological examination in July 
2004 and an orthopedic examination in August 2004.  In the 
July 2004 neurological report, the examiner stated that it 
was not uncommon for the incomplete removal of a ganglion 
cyst since the cyst has many adhesions and it is not possible 
to remove it completely.  He found the appellant's 
examination to be essentially normal, except for hypesthesia 
for pinprick and touch in C5, C6 and C7 on the left side that 
suggested the appellant had two roots that were [affected] 
from either the disease itself or from the problem, secondary 
to surgery.  He opined that the appellant did not have new 
development of carpal tunnel syndrome.  However, he reported 
that the appellant's wrist problem [with numbness] resulted 
from the C5, C6 and C7 roots that were affected by scar 
tissue from the cervical laminectomy or from a new ruptured 
disk.  He stated that such results to the C5-C7 roots were 
not uncommon and should not be considered a complication from 
the appellant's cervical laminectomy.  

In the August 2004 orthopedic examination, the appellant 
reported that his hand never seemed to improve after his 
surgery.  Physical examination revealed that the appellant 
had a well-healed scar on the volar aspect of his left wrist; 
and no cyst was present.  The appellant could extend the left 
wrist to 30 degrees and flex to 55 degrees.  Ulnar deviation 
was carried out to 30 degrees; and the appellant could 
radially deviate the left wrist to 0 degrees, which was noted 
to be neutral.  All ranges of motion were painless.  The 
examiner diagnosed the appellant with a normal left wrist 
without evidence of current left carpal tunnel syndrome or 
recurrent ganglion cyst.  He stated that it was less likely 
than not that the appellant sustained any additional 
disability to his left wrist as a result of the December 1998 
surgical procedure; and that it was more likely than not that 
the appellant's pain and paresthesias of the left hand and 
wrist were the result of his cervical spine disability.  

Subsequently, the July 2004 and August 2004 VA examination 
reports referenced above were found to be inadequate upon 
which to base an appellate decision. See November 2007 BVA 
decision.  As such, the appellant's appeal was remanded in 
November 2007 in order for the appellant to be afforded new 
neurological and orthopedic VA examinations with the purpose 
of determining whether he developed any additional disability 
of his left wrist, neck and/or back as a result of VA 
treatment. Id.  The appellant underwent these examinations in 
January 2008.   

According to a January 2008 neurologic disorder examination 
report, the VA examiner reviewed the appellant's claims file 
in its entirety and obtained a medical history from the 
appellant, to include the appellant's current reports that he 
believed that his ganglion cyst was returning.  Thereafter, 
the  examiner performed a physical examination upon the 
appellant which revealed that (1) he had normal sensation of 
the left upper extremity, (2) he had normal reflexes of the 
left upper extremity and (3) there was no physical evidence 
of a ganglion cyst.  The examiner also noted the appellant 
had a well-healed carpal tunnel surgical scar. Id.  He found 
the remainder of the appellant's physical examination to be 
without neurologic abnormality. Id.  Based upon the 
foregoing, the examiner stated that he found no objective 
evidence to support the finding that the appellant 
experienced any additional injury as a result of his December 
1998 surgery. January 2008 neurology report.  In this regard, 
the examiner referred to the appellant's current physical 
examination in which he found no evidence of a ganglion cyst 
of the left wrist; and also noted that his review of the 
record on appeal revealed that one year after the appellant's 
1998 surgery, a nerve conduction velocity test was conducted 
and found to be normal.  He reported that the normal nerve 
conduction finding demonstrated that the appellant had no 
recurrent problem with carpal syndrome and no additional 
injury to his nerve following his original December 1998 
surgery.  In addition, the examiner reported that his review 
of the available medical records demonstrated no evidence of 
medical negligence during the appellant's December 1998 
surgery. Id.    

Also in January 2008, the appellant underwent a VA joints and 
spine examination.  After reviewing the appellant's claims 
file, obtaining a medical history from the appellant and 
performing a physical examination, the examiner essentially 
prepared a four (4) page single-spaced report in which she 
diagnosed the appellant with (1) multilevel degenerative disk 
disease of the cervical spine, (2) cervical spondylosis and 
(3) left C-7 radiculopathy. See January 2008 orthopedic 
examination report, p.5.  In providing her opinion as to the 
appellant's current diagnoses, the examiner specifically 
reported that she found no evidence that the appellant had 
carpal tunnel syndrome or a recurrent ganglion cyst. Id.  In 
addressing the medical questions poised by the Board in its 
November 2007 remand, the examiner opined that it was less 
likely than not that the appellant sustained any additional 
disability to his left wrist as a result of his December 1998 
surgical procedure. See January 2008 orthopedic examination 
report.  In support of her conclusion, the examiner indicated 
that her review of the appellant's claim file revealed post-
December 1997 nerve conduction tests that did not indicate 
the appellant had carpal tunnel disease or any nerve damage.  
In addition, the examiner found no ganglion cyst on current 
examination.  Lastly, the examiner relied upon the 
appellant's MRI study in support of her opinion as she felt 
the continued stenosis of the appellant's cervical spine 
shown by the MRI was more likely than not the cause of the 
appellant's symptoms of pain and paresthesias of the left 
hand and wrist.  

Based upon the foregoing evidence, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that he has developed an additional disability as a 
result of his wrist surgery, much less that he developed such 
a disability as a result of negligence on the part of his VA 
medical providers.  The appellant's VA medical records 
indicate that his pre-surgery symptoms improved after 
surgery; his wounds healed without any sign of infection; and 
that he was otherwise neurovascularly intact distally without 
any gross motor or sensory deficits.  Additionally, both of 
the medical doctors who reviewed the claims file and examined 
the appellant in January 2008 for the purpose of providing 
orthopedic and neurological insight into the medical 
questions at issue in this case opined that the appellant did 
not experience any additional injury as a result of his 
December 1998 surgery.  Lastly, while the July 2004 and 
August 2004 examination reports of record have been found to 
be inadequate in-and-of-themselves upon which to base an 
appellate decision in this case, the Board finds it notable 
that these examination reports reflect essentially the same 
negative nexus opinions as those provided by the January 2008 
examiners - - even though they were prepared by different 
medical doctors.  No information contained in the appellant's 
VA medical records dated from March 1998 to February 2008 
challenge or contradict these medical opinions. 

As will be discussed in more detail below, the appellant's 
attorney essentially argues that the January 2008 VA 
examination reports fail to comply completely with the 
Board's November 2007 remand directives in that they do not 
clearly address the necessary medical evidence, to 
specifically include whether the appellant's resulting 
surgical scars cause additional disability. April 2008 letter 
to the RO.  The Board finds the attorney's argument to be 
without merit in light of the fact that the examination 
reports clearly reference the VA examiners' physical 
examination and consideration of the appellant's well-healed 
scars while focusing on the overall purpose of the 
examinations, which was to medically determine whether the 
appellant developed any additional disability as a result of 
his VA surgeries. January 2008 VA examination reports.  Thus, 
the Board finds the January 2008 examination reports to be 
adequate and persuasive, particularly since the examiners 
reviewed all of the evidence of record and prepared detailed 
and thorough reports regarding their evaluations.  

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim for compensation 
pursuant to 38 U.S.C.A. § 1151.  As such, the appeal must be 
denied.  

	2.  Additional Disability to the Neck and Back

The record shows that the appellant underwent a decompressive 
cervical laminectomy at a VA Medical Center in February 2000.  
Prior to surgery, the appellant reported occasional neck 
pain.  X-rays taken in March 1999 showed mild degenerative 
changes with posterior osteophytes at C4-5 and C5-6.  An MRI 
in August 1999 showed disc bulging at C3-4 and possible 
foraminal stenosis at C6-7 on the left.  The surgical reports 
revealed no complications or problems.  

In April 2000, the appellant's spouse reported that the 
appellant had a "big blister on his neck."  In May 2000, 
the appellant was seen with clear fluid leaking from the 
wound.  An MRI revealed no evidence of pseudomeningocele or 
abscess underneath the wound and testing revealed that the 
liquid was not cerebrospinal fluid.  VA treatment records 
also showed that the appellant experienced radiating pain in 
both upper extremities following the February 2000 surgery.

The appellant relies upon two theories in support of his 
contention that he has developed an additional disability to 
the neck and back as a result of his February 2000 cervical 
laminectomy.  He claims that, before the wound was closed 
after the surgery, he awoke, jumped off the operating table 
and proceeded to run down the hallway before being tackled by 
hospital staff. See December 2003 hearing transcript, p. 5.  
Although the appellant has no recollection of this incident, 
his wife testified that she was told about it by the 
operating physician. Id., pgs. 8-10.  She also stated that 
she saw the appellant after the surgery and observed that his 
head was covered with blood.  Id.  As a result, the appellant 
claims that he suffers additional disability to his neck and 
back. Id., p. 2.  The appellant's second theory concerns the 
infection to the surgical wound subsequent to surgery. Id., 
pgs. 5-7.  

The appellant's July 2004 neurological report indicated that 
the appellant's neurological examination was negative, except 
for hypesthesia for pinprick and touch in C5, C6 and C7 on 
the left side that suggested there were two roots that were 
[affected] from the disease itself or from the problem, 
secondary to surgery.  The examiner's impression was that the 
appellant had status post-cervical laminectomy in the year 
2000 that presently involved the left roots C5, C6 and C7, 
perhaps from scar tissue due to a surgery or from a new 
ruptured disk.  

The appellant's August 2004 orthopedic examination report 
indicated that the appellant reported experiencing sharp pain 
in the neck and left upper extremity which lasted for five to 
ten minutes on a daily basis.  Physical examination revealed 
that the appellant could flex his neck 45 degrees without 
pain and extend 20 degrees with end of range pain.  Lateral 
flexion was carried out 20 degrees to the right without pain 
and 25 degrees to the left with end of range pain.  The 
appellant could rotate 20 degrees to the right and 30 degrees 
to the left without pain.  There was a 14 centimeter 
posterior cervical scar that was well-healed with a central 
depression.  Physical examination of the lower back revealed 
that the appellant had some pain on range of motion of the 
spine.  Straight leg raises were positive on the left and the 
appellant had difficulty cooperating with formal range of 
motion testing of the low back.  The examiner reported that 
the appellant's motor strength and tone were normal in all 
four extremities.  However, the appellant's light touch 
sensation was decreased from the elbow distally on the left.  
The remaining extremities were normal.    

The August 2004 examiner remarked that the appellant's July 
2002 MRI showed degenerative stenosis at the intervertebral 
nerve root canal throughout much of the cervical spine, but 
noted no evidence of significant central canal stenosis.  He 
also obtained cervical spine x-rays and lumbosacral x-rays 
that showed degenerative changes.  He diagnosed the appellant 
with (1) cervical spondylosis that had been partially 
relieved by surgery with residual foraminal stenosis due to 
degenerative changes, (2) left C7 radiculopathy and (3) 
lumbar spondylosis.  The examiner opined that is was less 
likely than not that the appellant sustained any additional 
disability to his neck or back as a result of the February 
2000 laminectomy, other than a possible small central 
depression of his cervical laminectomy scar that caused no 
disability.  In support of his opinion, the examiner noted 
that the appellant's post-cervical laminectomy wound 
infection was superficial; and the magnetic resonance imaging 
scan showed no evidence of any arachnoiditis which might have 
resulted from a deeper wound infection.  

As discussed above, the July 2004 and August 2004 VA 
examination reports were found to be inadequate upon which to 
base a decision in the appellant's case.  As such, the 
appellant underwent a neurological disorder examination in 
January 2008 during which he reported that his initial 
symptoms were relieved after the surgery but that he 
persisted in having some intermittent muscle spasm of the 
left hand. January 2008 neurological report, p. 2.  In 
addition, the appellant reported that his left arm also felt 
heavy at times. Id.  Physical examination of the appellant's 
neck revealed a well-healed surgical scar with a residual 
excavation from a postoperative wound infection.  Range of 
motion of the neck was found to be full.  In addition, the 
examiner found no muscle atrophy. Id.  The remainder of the 
appellant's physical examination demonstrated no neurologic 
abnormality. Id.  After completing the appellant's physical 
examination, obtaining a medical history and reviewing the 
appellant's claims file, the VA examiner stated that he found 
no objective evidence to support the finding that the 
appellant experienced any additional injury as a result of 
his February 2000 VA surgery. January 2008 neurology report.  
He indicated that he specifically found no evidence that the 
appellant sustained any additional cervical myelopathic or 
radicular abnormalities as a result of this surgery; and that 
his review of the available medical records demonstrated no 
evidence of medical negligence. Id.    

According to the appellant's January 2008 VA joints and spine 
examination, the appellant has current diagnoses of (1) 
multilevel degenerative disk disease of the cervical spine, 
(2) cervical spondylosis and (3) left C-7 radiculopathy. See 
January 2008 orthopedic examination report.  After obtaining 
a medical history from the appellant, reviewing the claims 
file and performing a physical examination, the examiner 
indicated that it was less likely than not that the appellant 
sustained any additional disability to his neck or back as a 
result of his February 2000 cervical laminectomy.  In support 
of her conclusions, the examiner indicated that the 
appellant's MRI study showed continued stenosis of the 
cervical spine which appeared to indicate that the stenosis 
was the cause of the appellant's cervical radiculopathy.  


Although the appellant's attorney has argued that the January 
2008 VA examination reports do not comply completely with the 
Board's November 2007 remand directives in that they fail to 
clearly address (1) whether the appellant's wound dehiscence 
associated with his February 2000 surgery caused additional 
disability and (2) whether the appellant moved during his 
February 2000 operation and caused any additional disability 
(April 2008 letter to the RO), the Board observes that the 
January 2008 orthopedic examiner addressed both issues.  In 
terms of the appellant's wound dehiscence, the examiner 
initially noted that her review of the appellant's medical 
records revealed that the risk of infection was explained to 
the appellant during his February 2000 preoperative visit.  
Thereafter, the examiner provided her opinion that the cause 
of the appellant's wound dehiscence was an infection due to 
an ingrown hair.  The examiner stated that the appellant's 
infection was superficial in nature in light of evidence 
consisting of a corresponding MRI scan that showed no 
evidence of any deeper wound infection.  In doing so, she 
opined that it was less likely than not that the appellant's 
history of an ingrown hair several months after the surgery 
was a result of negligence as it was more likely than not 
that the normal regrowth of the hair after shaving for the 
surgery had the occurrence of one becoming ingrown and 
infected.  

In terms of the issue of whether the appellant moved during 
his February 2000 surgery, the examiner stated in her report 
that she found no indication in the appellant's actual 
medical records that he moved from the operating table during 
surgery.  However, she acknowledged statements from the 
appellant's spouse contained in the claims file regarding her 
account of the appellant's postoperative period.  After 
taking these statements into consideration, the examiner 
essentially opined that it was not likely that any additional 
disability resulted from that event.  
 
As with the appellant's claim of entitlement to compensation 
for his left wrist, the evidence of record does not show that 
the appellant has developed an additional disability as a 
result of his February 2000 medical treatment.  The 
appellant's VA surgical report revealed no complications or 
problems.  His post-surgery MRI revealed no evidence of 
pseudomeningocele or abscess underneath the wound and testing 
revealed that the liquid was not cerebrospinal fluid.  In 
addition, all VA medical opinions of record contained in the 
claims file essentially report that it is less likely than 
not that the appellant sustained any additional disability to 
his neck or back as a result of the February 2000 
laminectomy; and no evidence contained in the appellant's VA 
medical records dated from March 1998 to February 2008 
challenge or contradict these medical opinions. 

Thus, while it is clear that the appellant sincerely believes 
that he has developed an additional disability of his neck 
and back because of his experiences in the operating room and 
his subsequent infection, the Board finds that his opinion 
does not qualify as medical evidence sufficient to support 
his claim.  The appellant, as a layman, does not have the 
requisite training or expertise to offer an opinion that 
requires medical expertise, such as the etiology of a 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
such, the Board concludes that the preponderance of the 
evidence is against the appellant's claim.  Therefore, 
compensation pursuant to 38 U.S.C.A. § 1151 must be denied. 

  
ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the left wrist 
is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the neck and 
back is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


